Situation in Belarus
The next item is the statement by the Vice-President of the European Commission and EU High Representative for Foreign Affairs and Security Policy, Mrs Ashton, on the situation in Belarus.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, the events which followed the elections in Belarus on 19 December have come as a shock to all of us: the force used by the authorities against their citizens prompted statements of concern and condemnation across the world.
My colleagues and I have met with many of those affected, among the opposition movement, civil society, the families of those imprisoned and the population at large. We have had the opportunity to express our sympathy and solidarity and to listen. However, honourable Members, the time has come to act.
I greatly appreciate the fact that Members of this Parliament have already been able to contribute to our reflections on this issue and that my colleague, Commissioner Füle, was able to present our current thinking to the AFET Committee last week. I am looking forward to studying the EU resolution which emerges from your debates. It is important for all of us to be as focused as possible in our thinking, given the urgency of the situation that we are addressing.
I have spent time with a number of representatives of the opposition and the wider public in Belarus, including, as I have mentioned, relatives of those detained. I have also met Foreign Minister Martynov. These conversations have left me in no doubt that the events we witnessed were an affront to our vision of respect for human rights, fundamental freedoms and democracy. Not only was there unwarranted use of force, but the electoral process as a whole was also clearly undermined by the detention of civil society and opposition representatives. The assessment by the OSCE-ODIHR supports this conclusion.
Many of those detained in the last few weeks have been released. However, a significant group - as many as 30 people - still face charges that could lead to very substantial prison sentences and, as honourable Members know, that group includes some presidential candidates.
Mr President, I have already condemned the repressive measures taken by the authorities in Minsk and I have called for the immediate release of all those detained on political grounds, as well as the reopening of the OSCE office in Minsk. I have reinforced this message in a joint statement with US Secretary of State Hillary Clinton.
In my meeting with Foreign Minister Martynov, I emphasised that the EU expects an immediate response from the Belarusian authorities to the demands of the international community. In determining the next steps we take, we need to start from basic principles.
The first of these principles is that the security and safety of peaceful activists, including presidential candidates, must be at the forefront of our minds at all times.
The second is that Belarusians are our neighbours and partners, and their interests should be paramount. While we express our concern to the authorities, we cannot isolate the people.
The third principle is that respect for human rights and fundamental freedoms is at the core of EU foreign policy and of the Eastern Partnership and is part of a set of common values which we share with our closest partners. We will work with those partners, as we have done with the United States, to maximise the strength of the message sent to Belarus by the international community.
Mr President, our assessment leads to a clear conclusion: that we should use our channels to convey a firm and prompt reaction. That reaction should give the authorities in Belarus a clear signal of our views, without isolating citizens and civil society. Our reaction should be a balanced one. On the one hand, we have to consider targeted measures against the Belarusian authorities and, I believe, to conduct a review of sanctions. On the other hand, we need to have an intensified dialogue with, and to support, civil society and citizens - and, in practical terms, that means continuing our assistance to NGOs, the media and students, and perhaps an increased effort to enhance mobility for citizens who wish to travel to the European Union.
In the short term, reintroducing a travel ban for President Lukashenko, and extending that ban to further named individuals, is certainly an option if detainees are not released.
With regard to intensified support for civil society, I have asked the External Action Service, in cooperation with the Commission, to prepare options for urgent measures focusing on NGOs, media and students. I know that the European Parliament has scope to provide scholarships for students expelled from university and I hope, Mr President, that this facility can be exploited. Of course we shall be trying to leverage additional resources from elsewhere, including Member States.
I mentioned earlier the issue of mobility and I am thinking in particular of visa facilitation: I want to encourage Member States' consulates in Minsk to facilitate the delivery of visas as an ad hoc measure in the interests of Belarusian citizens.
Mr President, the short-term measures I have just described will, of course, have to be considered by the Foreign Affairs Council on 31 January, but it is not too early to reflect on some longer-term aspects of our relations with Belarus.
Firstly, I said earlier that we need to work with other international partners on this issue and that is one reason why Belarus should continue to participate in the multilateral track that we have available, and why we need to engage strongly with our Eastern Partnership countries to build a consensus on this issue.
Secondly, as far as bilateral financial assistance from the European Neighbourhood and Partnership Instrument (ENPI) is concerned, we should place a stronger focus on the needs of the population and on civil society.
Finally, last year, we drew up a joint interim plan, mapping out the development of our relations with Belarus in the medium term. I believe we need to pause in this process. That does not mean abandoning the joint interim plan, but we need further consultation, including with civil society, and a review if necessary.
Mr President, this is the framework within which we are currently working. I am now very interested to hear the views of Members of Parliament.
Mr President, there was no room for doubt in the minds of international observers, and there should be no room for any doubt whatsoever in our minds. The recent presidential elections held in Belarus in December were not fair. They were not fair, and so the policy that we have been conducting since 2008 with regard to the Belarusian authorities, a policy of dialogue with Belarus and an outstretched hand, cannot be continued any longer. This is not the time for 'business as usual'; this is the time for new decisions, a new policy and a hard line in dealings with the Belarusian regime, by which I also mean both political and visa sanctions, without ruling out economic sanctions. We should, of course, make intelligent use of such sanctions and target them in such a way as to ensure that the lives of ordinary Belarusians are not affected, but we should not hesitate to impose them, including the suspension of Belarus' membership in the Eastern Partnership.
Since the elections were unfair, the results of the elections are not credible. We can thus state, calmly and in full awareness of the facts, that the Belarusian democratic opposition can claim a moral victory in these elections. We should therefore support the opposition in its attempts to create a political representation here in Brussels to represent both its interests and the interests of the whole of free Belarus in its dealings with the European Union and the Member States at a political level. Finally, we should demand the release of those who have been arrested, both the presidential candidates and the political activists, independent journalists, students and university lecturers. They must all be released before we engage in any further talks with representatives of the Belarusian state.
Mr President, Lady Ashton, ladies and gentlemen, the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament expresses its great regret that these presidential elections have turned into another missed opportunity for the country to set out firmly and with commitment on the road to democracy.
We can, however, say that essentially, the European Union's policy of gradually engaging Belarus on certain conditions has yielded certain results, so we should be wary of calls for a radical change to our policy.
I say this because it is thanks to our engagement that the presidential campaign ultimately made some progress, and it could be that it was also the reason why many more people gathered on the square in Minsk than the organisers had expected. In other words, we had probably generated an atmosphere of greater freedom which the citizens of Belarus may have interpreted correctly.
However, from here on, we have to be, in the first place, clear and firm enough with our demands to the authorities in Belarus to free those detained and to immediately stop persecuting all those who took part in or organised the protests in one form or another. We cannot compromise on this, and we have to be quite clear about what we want.
Anther element, however, is what we can do in the medium and long term. Firstly, we have to avoid casting the country back into isolation, because in that way, as the representatives of the opposition and of civil society stressed, Belarus' isolation means the isolation of the country's citizens.
What we have to do is, within the framework of the policy we already have towards Belarus, to try and take certain measures to adjust our policy, so that it benefits the country's citizens and supports its media, civil society, the opposition. In this way, we can create an environment in which fair and democratic elections will be possible.
We should, in my view, work towards this with Belarus' non-EU neighbours, Russia and Ukraine, and, as a parliament, try and use the opportunities provided by the Eastern Partnership and EURONEST to engage the other five countries in the Partnership in joint activities to democratise Belarus.
(The speaker agreed to take a blue card question under Rule 149(8))
(PL) Mr President, I know that I only have 30 seconds.
Perhaps the interpretation was not very clear, here, Mr Vigenin, but did I really hear you say that you regard the demonstration which took place after the elections, or, in other words, the demonstration which, in actual fact, was held to protest against the falsification of these elections and all the irregularities that took place, as proof of the fact that the elections and the situation are improving? That was how it sounded. I would find it very difficult to accept that your words were, in fact, interpreted correctly.
(BG) Perhaps I was not clear enough, or some of the subtleties were lost in translation. What I meant to say was that the situation in Belarus has changed in the sense that more and more people see the need for democracy and the need to fight for democracy. It is in that sense that I see the fact that more people came out onto the square in Minsk than anyone expected as a positive signal.
That is what I meant, and by no means did I mean that it was the regime in Belarus that had made it possible.
Perhaps there is a problem with the English interpretation. Is there a problem with the English interpretation? Please check it. No, it is not the interpretation. It is a problem with the microphone. Is it OK now?
Mr President, I always try to speak in my own language, but sometimes I feel that I should not on such sensitive issues.
I was trying to convey that I believe that the situation is improving in the sense that more and more people in Belarus understand that Belarus needs democracy and more and more people understand that they have to fight for democracy in Belarus. That is why I said that I consider it a positive signal that so many people, many more than the organiser expected, were at Minsk Square. I hope this explains what I meant.
on behalf of the ALDE Group. - Mr President, it was good to hear what the High Representative said and we fully agree with what she has said. It is very important that the European Union has been able to react to the failure of the Belarusian presidential elections.
I wish we also had the courage to be as vigorous, firm and principled in the case of a country neighbouring Belarus, where suppression of the democratic opposition and violations of the rule of law and of human rights have also become commonplace.
The deterioration of democracy in Russia might also be the very reason why the Kremlin has recognised the Belarusian presidential elections and described the violent repression as an 'internal affair' of Belarus. Such indifference to the appalling situation in Belarus is a significant sign of tendencies in Russia.
The European Parliament has come up with a strong resolution that proposes targeted visa and economic sanctions against the criminal regime of Lukashenko. It is vital that the European Union stands united on this and that the Member States cease pursuing any bilateral initiatives with Lukashenko and his regime. We must suspend the Eastern Partnership and other cooperation until the political prisoners are released. At the same time, we must increase support to civil society, NGOs and independent media in Belarus in order to prepare them for the build-up of Belarus after the downfall of Lukashenko, which will hopefully take place by means of democratic elections.
Therefore, Madam High Representative, I would like you to support calling for a pan-European forum on the future of Belarus.
on behalf of the Verts/ALE Group. - Mr President, I think that the High Representative is completely echoing our feelings when she says she was shocked.
We were indeed shocked after 19 December, as many of us had already hoped that there would be a gradual opening-up of Belarus towards the European Union. I now think that a lot of those hopes have gone for the time being. It is very worrying to hear - almost hourly - news of ongoing repression in Minsk and other parts of Belarus.
Just yesterday, the harassment of the human rights organisation Viasna continued, with house raids, arrests and detentions. This is an organisation which has very courageously been defending human rights in Belarus. The authorities have still not allowed it to register.
The Belarusian Helsinki Committee received a warning after it contacted the UN Special Rapporteur on the Independence of Judges and Lawyers. It has good reason to believe that those charged with these serious offences are not going to be given a fair trial.
Today, we also had news of the former presidential candidate, Mr Sannikov, his spouse Iryna Khalip, a journalist and correspondent of the Novaya Gazeta in Minsk, and their child - which was a worldwide sensation. We have heard that the child may be allowed to stay with its grandparents, as the parents are detained. However, I would just warn that this is not good news yet. We still need confirmation, which may arrive next week.
So why is this 'strike hard' happening in Belarus? We really need to insist on an independent international inquiry into what happened, in order to understand all the background and to understand whether provocateurs actually instigated this violence - which has now been declared criminal - and not those who were actually only calling for democracy in Belarus. In my view, the most appropriate body to conduct such an investigation would be the OSCE and, failing that, the United Nations.
What about new elections? We should be careful about calling for new elections too soon because we need to safeguard the road map towards democratic reforms. We need to guarantee freedom of the press, of association and of assembly. Without that, we would not be gaining much, even if Belarus held new elections today.
Mr President, we are talking about the situation in Belarus, but let us not pass the buck. It is easy to level accusations at the Lukashenko regime, which deserves such accusations, and we should indeed accuse and denounce it. However, Europe should also take some of the blame. Is it not the case that the visit of the Italian Prime Minister, Mr Berlusconi, served to lend credence of sorts to the regime? Is it not the case that the visit of the Lithuanian President, Mrs Grybauskaitė, served to lend credence to the regime? Is it not the case that the visit of the German and Polish foreign affairs ministers, Mr Westerwelle and Mr Sikorski, served to lend credence to the regime, and indeed came in very useful for the regime? The truth of the matter is that politicians from European Union Member States have given Mr Lukashenko a certain amount of room for political manoeuvre, without asking for anything whatsoever in return. Today, we must demand respect for human rights, but also take blame where blame is due.
Mr President, Baroness Ashton, my group has not signed up to the compromise resolution on Belarus. However, I would like to make it clear that this should not be seen as an acceptance on our part of the results of the election, the arrests and the reprisals against those with differing opinions. For us, fair, transparent and democratic elections - 'the freedom of dissenters' to quote Rosa Luxemburg - are a basic requirement for establishing a relationship with Belarus and with all other states. This also includes the immediate release of all political detainees.
However, I doubt whether sanctions are really an effective means of bringing about the immediate release of political prisoners and radical changes in the democratic system in Belarus. Sanctions have had little effect in the past in Belarus and elsewhere. Ladies and gentlemen, you are as well aware of this as I am. A better approach seems to me to be to confront those who hold political power with our arguments and demands in the context of a political dialogue, not to give them the opportunity to discredit the criticisms made by those in civil society by referring to external criticism, to establish a transparent political system and to coordinate our efforts with those of all our foreign policy partners in Belarus. This also seems to be more honest in relation to our own arguments, as this morning's discussion on the Hungarian Presidency has shown.
Mr President, the brutal repression of any political alternative to President Lukashenko's regime since the election of 19 December 2010 has clearly reduced Minsk's room for manoeuvre in the outside world. Belarus, on its own initiative, has abruptly discontinued the shuttle diplomacy which it had been conducting between Moscow and Brussels for the past three years. Currently, President Lukashenko is managing to maintain strong political and economic ties with the Kremlin. It is precisely this dependent relationship that demands a greater European involvement in Belarus's civil society.
Do, therefore, by all means, continue pursuing the mind change strategy as a necessary step towards regime change. Do actively demonstrate European solidarity. For example, reduce visa costs for Belarusians as soon as possible. Next, initiate a critical strategic discussion with the Belarusian political opposition and, as part of the same process, pay particular attention to reformist forces within the power apparatus. That is balanced politics. Brussels must not abandon Minsk now. Do not leave Belarusians subject to Russian or Chinese law; chart an independent path for them towards a free society and the democratic rule of law.
Mr President, Alexander Lukashenko has never missed an opportunity to prove himself a dictator. The December elections were actually a ritual of re-appointment. But we in the EU clung to the illusion that Lukashenko would miraculously change. Indeed, we said we would wait for the December elections. The elections came and Lukashenko remains the same and the opposition is either in hospital or in jail.
I think it is time for the EU to reconsider its approach to Belarus. Clearly there is no place for Belarus in the Eastern Partnership. Belarus should be suspended. Our only partner should be civil society. I await the results of the Foreign Affairs Council on 31 January and I hope that both Lady Ashton and Commissioner Füle recommend suspension.
Finally, regarding the implications for the Euronest Parliamentary Assembly, we can no longer give Lukashenko a veto on Euronest. Belarus was used to block Euronest. Therefore, the conclusion is that Euronest should be launched as a matter of urgency.
(LT) Mr President, High Representative, the European Parliament resolution on which we will vote tomorrow should send a strong message to Belarusians, the whole of Europe and the world. There must at least be a return as soon as possible to the situation that existed prior to 19 December and combined efforts to ensure that Belarus follows the path towards democracy and strengthening human rights. The most important objective today is the release of political prisoners and a cessation of attacks against the opposition, non-governmental organisations and the free press. However, I agree with the High Representative that when we take a swing at the regime, we must not hit Belarusian citizens. We must calculate with millimetre accuracy whether we will harm Belarusians, as well as mutually beneficial ties with EU Member States in the fields of business, culture, education and tourism, which are essential for the opening up of Belarus in Europe.
The recent policy of dialogue with Belarus has borne some fruit: now almost half of all Belarusians are in favour of closer relations with the European Union. We must react to events in Minsk so that from next year, this figure would grow even more. That would be a tangibly painful reward for the organisers of 19 December. In conclusion, I would again like to mention the financial, visa-related Berlin wall, which unfortunately has grown between the European Union and its eastern neighbours, and which is most difficult to overcome in Belarus. It is high time to tear down that wall and make it possible for ordinary Ukrainians, Belarusians, Georgians and Russians to have access to and obtain visas to the European Union without any difficulty. Those millions of euro that are taken in incomprehensibly high visa fees really are not recouped because they deepen the chasms inherited from the past, this time between European Union Member States and their neighbours. It really should not be like this.
(NL) Mr President, in life, and certainly in politics, hope is very important. Hope provides something to look forward to, hope allows people to believe that things will be better in the future, and hope is what has been very much absent from Belarus since 19 December. The hope that these elections would be more democratic than the previous ones. The hope that the opposition would have better odds this time and the hope that the Belarusian media would present a more balanced picture to the citizens of Belarus. All of those hopes have been dashed.
That is precisely why the EU should change its policy on Belarus. Unfortunately, the policy of rapprochement with the regime has not worked. The EU will have to impose sanctions on the Belarusian leadership. Sanctions which will affect, not its citizens, but its leaders. Sanctions such as withdrawing all visas for the leaders and their families. This last thing is important, if we are to break the complex ties between political and economic power in Belarus.
Fortunately, Lady Ashton seems to be on the right track. The Commission has also responded appropriately by demanding the immediate release of all political prisoners. This Parliament, too, could also make a contribution by sending a mission to Belarus, as soon as possible, in order to show the opposition, the free media and the NGOs there that we support them. It is only with their help and through their efforts that the new Belarus will be able to take shape.
To conclude, the EU should give a new impetus to the neighbourhood programme. So far, this programme has not exactly lived up to its promise. We should not just support the development citizenship in Moldova, Ukraine, Georgia, Armenia and Azerbaijan. Using the same approach, we could also show Belarusians how important it is for their country's future, too, that they seek a rapprochement with Europe. If we do this, we will ensure that hope returns once again to the people of Belarus.
(DE) Mr President, Baroness Ashton, our hopes that Belarus would move closer to democracy after the presidential elections have been bitterly disappointed. Despite all our negative experiences and our reservations concerning the government of Mr Lukashenko, the EU has stretched out its hand to Belarus over recent months. The extent to which the proposed cooperation would depend on these elections was made entirely clear and, for a while, it seemed as if the elections would be at least partially fair, correct and free.
However, the slight concessions have obviously shaken up the repressive system in such a way that the President has once again revealed his true colours as a ruthless dictator. His alleged election is a dreadful sham, his power is not legitimate and his violence against the opposition is a brutal crime. The electoral fraud and the suppression of protests represent a significant step backwards for Belarus. Once again, there is an atmosphere of fear and repression in the country. The electoral fraudsters brazenly claimed that foreign secret services and diplomats had intervened when, in fact, the system itself had sent out the agitators. It is also outrageous that the secret service, which is controlled by the President and still calls itself the KGB, is using methods from the Stalin era to terrorise the opposition and civil society.
This violation of fundamental human rights by a member of the Organisation for Security and Cooperation in Europe (OSCE) is unacceptable. The post-communist regime has become unbearable. We have drawn up a parliamentary resolution which forms a good basis for the discussions between the European foreign ministers. The resolution focuses primarily on the immediate release of detainees, medical care for the injured, the dropping of absurd accusations and the establishment of an independent investigation committee, together with targeted political and economic sanctions, which will have an impact on those in power, but not on the population.
We must now support the pro-European forces within the country whose hopes we have raised, who want a change of government and who have cast their votes. They see the future of their country as being in the EU and not in a closer relationship with Russia. The fact that the first leaders to congratulate Mr Lukashenko on his election victory were the Russian President, Mr Medvedev, the Russian Prime Minister, Mr Putin, and the President of Ukraine, Mr Yanukovych, demonstrates their understanding of democracy and the bleak prospects awaiting Belarus in this direction.
(PL) Mr President, I would like to start with some news for Mrs Hautala. I hope that she has put her headphones on again. Well, Mrs Hautala, there is one more thing to say in addition to the information you gave us about the organisation Viasna. Not only has the organisation not been allowed to register, but recently, the police removed all of their computers, and on Monday - and this is the news I have for you - I started a collection of laptops in Poland to send to them.
Let us now get down to business, Commissioner. I shall start by repeating that in your opinion, 'the time has come to act'. This is true. The second very important thing you said was that we must not isolate Belarusian society. The measures we take should adhere to this principle, and they really must be 'soft' measures, or, in other words, building civil society, supporting the media and students and abolishing visas. We should support such measures and, in particular, earmark more funding for them. I agree too, however, that there should be harder-hitting measures, such as those proposed by Mr Protasiewicz or Mrs Ojuland. This is a matter where both types of measure should be linked.
Mr President, I think that the diagnosis as designed and the therapy as planned are correct. The problem is not that we had so different a diagnosis and plan for therapy in the past but that we did so little. So perhaps we should ask ourselves whether we are sufficiently determined to do differently this time.
We obviously should condemn and demand liberation, impose sanctions and consider suspension but, if we do not go beyond this verbal condemnation and moral support, there will be no fruit from this action. We need a long-term strategy and action and it will really be a test for the new foreign policy which Lady Ashton is now heading.
It is not only about Belarus. How we tackle the Belarus question will determine the true political dynamics of the whole region: in Moldova, in Ukraine, also vis-à-vis Russia and elsewhere. For the moment, geopolitically speaking, the course of events takes Belarus away from Europe, and Europe is in retreat as it is in Ukraine. Obviously, we are right to recommend the double-check approach: sanction and isolate the regime, open increased assistance to the society. I would say: let us replace the carrot-and-stick policies directed towards the regime so far with 'stick to regime and carrot to society'. However, to a much greater degree, we should remember that our partner is society, not the regime.
Lady Ashton said that we should continue helping. We should discontinue doing as little as we did in the past. Did we do all that we should have done? No, it was ridiculously modest assistance and we have to change that.
Mr President, as we debate here today, it appears that Alexander Lukashenko is rushing through plans for an inauguration this Friday, with no international guests, precisely because the international community does not recognise the Belarus elections as free, fair or transparent. If it goes ahead, it will be a black Friday to follow what has begun to be dubbed 'Bloody Sunday', 19 December, when 700 democratic protestors were arrested, including seven of the nine presidential candidates in the elections, one of whom has had both his legs broken and another beaten by riot police until he sustained brain damage.
I ask the Vice-President/High Representative and the EU Member States to back the Polish proposals for a visa ban and, as our resolution makes clear, support the principle for further targeted economic sanctions.
In this context, one of the things that the European Union can do is to express clear and simple demands for the release of all political prisoners, for the authorities to lift any threat of banning or restricting the Belarusian Helsinki Committee, and for quick movement towards the organisation of new elections.
For the future, I agree with what has been said today both by Catherine Ashton and by my own group, that we need to keep the multilateral track open and we need to put an emphasis on civil society and support for it. But I do say that this is not simply a watershed moment for democracy and human rights in Belarus: it is a test of Europe's own Neighbourhood Policy. Yes, we seek clear and closer cooperation and partnership with our neighbours to encourage a process of increasing congruence with those on our borders where there is a genuine mutual commitment to do so, but this will not work if there is an absence of actions when that mutual commitment is missing and things are going wrong.
The pain we should worry about in this debate is not the pain intended of proposed smart sanctions by Europe against Belarus, but the physical pain of the beatings inflicted on people who share Europe's commitment to democracy and human rights and who need us to stand together with them in solidarity so that the long years of pain of Belarus can come to an end.
(DE) Mr President, Baroness Ashton, I would like to thank you for your rapid response to the events in Minsk. I also admire the concept that you have produced. It represents a good balance between sanctions against those who are responsible for the serious violations of human rights and measures to support the population of Belarus.
I would also like to thank the Munich security conference, which cancelled Mr Lukashenko's invitation. This sent out a clear signal that dictators have no place on international committees and should not be acknowledged by being invited to attend their meetings.
International recognition of a self-declared president weakens the opposition in his country and could also be regarded as international recognition of the non-democratic elections. This is why the response of the conference was exactly the right one.
We know that we will have a long wait before we see any political changes in this country. We are also aware that Mr Lukashenko has been in power for a long time and that his reaction is typical. However, we cannot wait when it comes to the humanitarian situation in Belarus, Baroness Ashton. We must react very quickly and ensure that the political prisoners are released, that parents are returned to their children and children to their parents. They have done nothing more than demonstrating in support of their democratic rights and making their feelings clear on the streets. The response to their actions was unjustified.
Baroness Ashton, I call on you to act quickly and to make it clear in every statement that these are political prisoners and not criminals. I would like to send greetings to Andrei Sannikov and the others who are in prison. They should be aware that they have our solidarity.
(CS) Mr President, last month, the totalitarian regime in Cuba refused to allow Sakharov Prize laureate, Guillermo Farinas, to travel to Strasbourg. A few days after that, we witnessed a series of repressions that took place following the presidential elections in Belarus. No one doubts, perhaps, that the Lukashenko regime is an authoritarian regime, but it is also totalitarian, just like the Castro regime in Cuba.
We are holding a debate here today on whether to prevent senior representatives of the Lukashenko regime from entering the EU. I am in favour of us being more open to the ordinary citizens of Belarus, who have never known what freedom and democracy look like. Any form of political isolation will only play into the hands of Lukashenko. The citizens of Belarus should be welcomed into the Union. Conversely, however, we should cold-shoulder representatives of the Lukashenko totalitarian regime, and we should be very tough on them. People who do not respect democratic values simply have no place in a decent society.
(PL) Mr President, the policy which has been conducted towards Belarus by certain European governments recently, including, unfortunately, the government of my own country, Poland, has resulted in a total disaster. Mr Lukashenko, Europe's last dictator, is making fun of us and, spurred on by our apathy, persecuting his political opponents and putting them in prison. A policy of agreement and tolerance could not bring about the desired effect. Once again, it has turned out that our parleying with the dictatorship has been interpreted in Belarus as support for Mr Lukashenko, and our illusions were shattered back in December with the brutal beatings, assault and arrests of hundreds of opposition activists.
It is vital that we, the Members of the European Parliament, send a clear message to Belarus. Europe will not tolerate the suppression of freedom by the Belarusian dictatorship. Sanctions must be well-targeted and affect the regime's representatives, not ordinary citizens. On the contrary, the people need our help, as do community organisations, the independent media and the opposition. We can provide real assistance when it comes to education and visa facilitations. The Eastern Partnership must be either suspended in the case of Belarus, or tightened up to ensure that the regime does not catch sight of another euro. The more Europe there is in Belarus, the faster the last dictator in our continent will fall.
Mr President, I think that one of the great developments in the modern world is the transition from totalitarianism to democracy in the eastern European countries. Hungary, whose landmark Presidency we discussed this morning, is an example of that and our own President, Mr Buzek, is a shining example of that development.
However, there are other countries where the transition has not been as smooth. Belarus, unfortunately, is an example, and Lady Ashton in particular summarised what needs to be done regarding dealing with that situation.
At best, you could say that they have embraced democracy by taking two steps forward and one step backwards. In the recent election, they probably took three steps backwards and no steps forward, but I think she is correct in saying we need to work with civil society, the NGOs and our international partners to bring pressure to bear on President Lukashenko to end his repression and dictatorship.
(PL) Mr President, what happened in Belarus on 19 December was a violation of liberty and democratic freedoms. The arrest of 700 individuals, including all the presidential candidates, is not worthy of comment. The elections were unfair. This is now a test for the EU, and also for those countries with which the EU has a privileged relationship, for example, Russia, which has recognised the results of the elections.
We must support the opposition and send out a clear signal that the prisoners must be released before we will discuss anything in the context of relations with Belarus, and, in particular, with the Belarusian Government. Any restrictions imposed must not affect the country's citizens, however. We must follow in Poland's footsteps and relax the visa regime. We should provide assistance to those who have lost their jobs and allow students who have been thrown out of university to study in other countries. The independent media, including both radio stations and Belsat television, need our support. This is not only a job for Lithuania and Poland, but also for the other Member States and the European institutions. I would like to call for this in the strongest possible terms.
(EL) Mr President, obviously, things have developed very badly in Belarus, as far as our principles and our creed are concerned. Lukashenko is leading the country and the opposition is in gaol. So what people expect of us is for us to address civil society in which, as rightly explained earlier, the European Union and its principles are held in esteem, to call for freedom of the press and the release of the imprisoned leaders of the opposition and, most importantly, for us to construct a policy such as that referred to by Lady Ashton, which I absolutely agree with, so as to create new conditions for us to re-establish relations with Belarus.
Mr President, the election for the Presidency in Belarus proved to be gravely disappointing for those of us who have been watching that country for a number of years. I met the Belarusian Ambassador in London, who reassured me that this time it would all be different, that it would be up to international standards, and that the OSCE would be able to say that it was fair and free.
Unfortunately, the Homo Sovieticus instincts of Lukashenko proved more enduring than anything else. His maverick behaviour was not predicted by his own senior officials, including his ambassadors. I, too, now join the call to release all political prisoners immediately and to re-run the elections with a long-term EU observation mission in place and with the OSCE's full agreement that it meets all the standards required for it to be essentially free and fair.
It is highly unlikely that Minsk will agree, but we must at least try. Otherwise, there must be an immediate reimposition of enhanced, targeted sanctions, freezes of Mr Lukashenko's assets - if we can find them - and travel bans on him and all his senior officials.
(LV) Mr President, for my part, I should like to support Mrs Ashton's report for the measured attitude it takes to events in Belarus. We very often resort to purely emotional assessments and base them on our emotions. We speak of political prisoners who must be released. However, there is yet to be a trial. We do not yet know what the verdict will be. That is why I now ask fellow Members yet again to take a very measured attitude to this type of event. Two years ago, the same thing happened in Latvia - until a meeting took place, no one was prohibited from having meetings. However, once the mob, clearly urged on by a provocateur, had arrived and started to wreck the parliament building, the police intervened. So too in Belarus. I should very much like to know (I shall finish right away) where the money that sustains the opposition in Belarus comes from. That is how we could help them. Thank you.
(DE) Mr President, we repeatedly read in the media that the reintroduction of the sanctions against President Lukashenko of Belarus, which were relaxed more than two years ago, would be tantamount to admitting that our long-standing efforts at rapprochement have failed.
In my opinion, these efforts had already failed, at the latest, at the time of the presidential elections or when the offices in Minsk of the Organisation for Security and Cooperation in Europe (OSCE) were closed.
The behaviour of the last dictator in Europe shows once again that the EU has a problem when it comes to violations of human rights. The scandal of the CIA flights or the inconsistent approach to the conflict between the territorial integrity of states and the right of self-determination of their peoples, for example, in the Balkans, have damaged the image of the EU as a champion of human rights. It also harms the credibility of the Union when it goes against the admirable principles of Copenhagen and holds accession negotiations with Turkey, a country which has a poor human rights record.
However, the die has been cast in Belarus, undoubtedly with the help of Mr Lukashenko himself.
(PL) Mr President, given the ever-greater repressions imposed by the Lukashenko regime, solidarity with the Belarusian people is our duty. Our assistance should be targeted at supporting the independent media, inter alia, by enabling them to operate on EU territory, and a good example of this is Belsat television in Poland. Grants for students and school pupils are also a good way of providing support, since a large number of young people have been expelled from universities and schools for what are known as opposition activities. The same is true for visas, which are simply too expensive for Belarusians at present, and this should be remedied without delay. Belarusian citizens should have complete freedom to travel to the EU, with the exception of representatives of the regime, of course. Support for civil society is an absolute priority, since a genuinely civil society will bring about changes in Belarus and ensure a better future for all of Belarus.
(RO) Mr President, the presidential elections on 19 December marked a step backwards, both for the development of democracy in Belarus and in relations with the EU. Using force and arresting opposition representatives do not provide any means at all of resolving political conflicts. On the contrary, denying the opposition the right to representation in parliament results in deepening social tensions.
Against this background, I feel that the authoritarian regime in Minsk is not entitled to enjoy the benefits deriving from the Eastern Partnership. In addition, Belarus has not confirmed its commitment within this policy as other countries in the region have done, particularly Georgia and the Republic of Moldova. Indeed, suspending Belarus from the Eastern Partnership would be a direct, tangible sanction against the government. I hope that the next Foreign Affairs Council will, for its part, mention such sanctions in the common position.
(PL) Mr President, Mrs Ashton, I would like to ask Mrs Ashton a somewhat indiscreet question. Do you know what, in 1982, Jerzy Buzek used to do in the evenings? Or what Janusz Lewandowski used to do, or what Donald Tusk used to do? They all turned on their radios and listened to Radio Free Europe or Voice of America or the BBC, to find out the truth about what was happening in Poland. I have another important question for you; how could Lech Wałęsa survive, and how could any of the opposition activists survive, after being sacked from their jobs by the Polish Communist regime? They all survived because American trade union members sent financial assistance. Those who listened to the radio could do so because support and funding had been provided for the radio stations. Today, the responsibility rests with us to ensure that the truth reaches the Belarusians, and that financial assistance reaches the Belarusian opposition.
Mr President, I fully agree with my colleagues in suggesting sanctions against top Lukashenko cronies and providing support and assistance to the Belarus opposition, NGOs and ordinary citizens.
The joint motion for a resolution mentions the possible move of the 2014 world ice hockey championship away from Belarus if political prisoners are not released. This is a reasonable and extremely effective tool. Mr Lukashenko is an avid hockey fan and so are the citizens of Belarus. Such a move would certainly raise attention and many questions across the country.
The IHF is the body in charge of such a decision. It could be a chance to improve their tarnished image, caused by admitting to the IHF Council a former high-ranking KGB officer and Communist spy in the USA and a person who helped to defraud hundreds of thousands of citizens out of billions of dollars. When the time comes, I hope the IHF will make the right decision.
(FI) Mr President, it is good that several of us here have openly admitted that the so-called policy dialogue of the EU and many Member States has failed. Lukashenko, who is a clever political player, has been able to exploit his campaign programme, has enjoyed all the political and economic benefits, and, at the same time, has continued to pour contempt on democracy and human rights. He has even succeeded in charming a few politicians here, like Mr Rubiks, whose greatest concern in this situation seems to be whether the opposition will acquire help from abroad.
The sanctions that the resolution demands must definitely be implemented against the political leadership. At the same time, however, we must ensure that help reaches the ordinary people who have lost their jobs and student places while hoping for democracy to come along. Now it really is the last chance for the EU to show its colours and demonstrate that we support the people of Belarus in their struggle for democracy, and that we want Europe's last dictator out.
Colleagues, let me say in general that it would be greatly appreciated if those asking for catch-the-eye were present throughout the debate. It would make it much easier to be able to respond to the lively debate.
(PL) Mr President, today is the moment of truth for us when it comes to solidarity with Belarus. As we are all aware, Belarus is the last dictatorship in Europe, and we should show our full solidarity. As we are also all aware, the US is providing only limited funds in this area, and the proposal which we would like to put forward today is a very significant programme of funding aimed at supporting both the opposition, the media and non-governmental organisations, but also, and above all, the young elite. I am talking here primarily about the hundreds or even thousands of Belarusian students who are currently unable to continue their studies, and I would like to make a very specific proposal, namely, that a special Erasmus programme be prepared, within the already functioning Erasmus system, targeted exclusively at Belarusian students. We know that we can make huge savings by using this programme, and that it will not require much effort, but the creation of a modern young future for a democratic state may prove effective in the long term, and I would ask the Commissioner to ensure that this is the case.
Vice-President of the Commission/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, I very much wish to thank you and all the honourable Members who have participated in this very important, focused and well-considered debate today. I will, of course, study Parliament's resolution on this important and challenging issue.
It is now still only a month since this crisis began, and events move quickly. My hope is, of course, that they will now move in a positive direction, in line with the goals that we all share. The detainees should be released and Belarus should lay the foundations to embark on an inclusive reform process. I stress my hope that parliamentary cooperation will continue to have an important role to play in that process.
Many honourable Members have endorsed the ideas that I set out in the beginning: the need to be absolutely clear about the unacceptability of what has happened, to be clear that we wish to take steps on this, and to be clear that we wish to support civil society, young people, the media and students - the categories that many honourable Members have talked about.
I will take great heart from the comments that have been made. We will now move forward to make sure that we do this.
Finally, when I met the families and the opposition leaders who came to meet with me, I was absolutely clear with them that we expected to see people released from prison and Belarus move forward, in the way that we would all wish, towards real democracy.
I also made very direct comments to the Foreign Minister. It is in their hands to reverse their position and to do what they know that they must. If they do not, then the international community will and must act.
I have received six motions for resolutions tabled in accordance with Rule 110(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday, 20 January 2011.
Madam Vice-President/High Representative, I understand that you have been in the Chamber since 15:00 and now it is 18:15. Would you like us to take a five-minute break just to relax? It is up to you, otherwise we can keep going.
Vice-President of the Council/High Representative of the Union for Foreign Affairs and Security Policy. - Mr President, I have to leave to start travelling to Turkey for the talks with Iran, so my dear colleague and friend, Stefan Füle, will take the last part of this debate.
The situation in Belarus is extremely worrying and the EU needs to take appropriate steps. In this respect, I would like to tell you about a conspiracy theory that is circulating, told to me yesterday by a Belarusian businessman.
He claimed that this situation is not what President Lukashenko himself wanted after the elections but that it was a result of collaboration between the Belarusian and Russian secret services aimed at undermining any attempt at cooperation between the EU and Belarus.
Of course, it is impossible to prove theories such as this, but we should nonetheless consider the fact that by imposing sanctions on the Belarusian parties responsible, we may also be harming Belarusian citizens, civil society and so on. Considering the likely, albeit silent, involvement of Russia in this situation, I would like to repeat something I have already said to this House before: Ceterum censeo, France decided to sell a Mistral class warship to Russia, and I am convinced that it will regret its action.